DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
Claim(s) 1, 8, 9, 12, 19, 20, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukami et al EP 3 249 742 A1.
   Fukami et al disclose a dielectric waveguide line    comprising: a dielectric 41 (i.e.  waveguide member)  formed using a first material having a first relative permittivity; and  a dielectric  42  (i.e. a die member) formed using a second material having a second relative permittivity, the dielectric  42 disposed about at least a portion of an exterior perimeter of the dielectric 41; wherein the first relative permittivity is greater than the second relative permittivity; and wherein the dielectric 41 and the dielectric 42 form the interposer layer, the 10 interposer layer having a planar first surface and a parallel, transversely opposed, planar second surface. (Per claims 1, 12 and 23)
With regards to claims 8, 19 and 25, the dielectric waveguide line further comprising: a first conductive plate 43a disposed proximate the upper surface of the 
With regards to claims 9 and 20, the first and second conductive plates comprise a planar, metal inherently having a thickness.
Allowable Subject Matter
Claims 2-7, 10, 11, 13-18, 21, 22,  and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





October 22, 2021
/K.E.G/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843